Temple, J.
delivered tbe opinion of tbe Court, Bhodes, Ob. J., CrooKett, J., and Wallace, J., concurring:
Upon tbe application of tbe executor, tbe Probate Court caused tbe proper notice tobe given to all parties interested, and on tbe return day of tbe notice proceeded to distribute tbe estate of tbe deceased among tbe legatees named in tbe will.
Tbe amount distributed is precisely tbat wbicb, upon final settlement, was found in tbe bands of tbe executor, and wbicb, in bis petition, be asked to bave distributed. There is no complaint tbat be is required to pay over more tban be bas, or tbat tbe entire estate bas not been distributed. All claims against tbe estate are paid, and tbe executor does not seem to bave any interest whatever in opposing tbe decree of distribution.
Upon tbe distribution it was found, however, tbat tbe property belonging to tbe estate was insufficient to pay all tbe legacies in full, and tbe executor appeals on tbe ground tbat it was improperly divided between tbe legatees. Tbe only matter complained of is tbat some of tbe legatees are paid more tban they ought to bave received, while others received less tban they were entitled to by tbe terms of tbe will.
Tbe heirs and devisees or legatees interested in an estate are made parties to tbe proceedings for a distribution ; any one of them feeling aggrieved may appeal from tbe final order. Tbe executor, however, does not represent any of these parties, as against tbe others, and if they are satisfied with tbe distribution be cannot complain because some bave *466received less than they are entitled to. He cannot litigate the claims of one set of legatees as against the others at the expense of the estate.
The appeal must be dismissed.
So ordered.